DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rao Zhigang on 3/16/2021.
The application has been amended as follows (emphasis added): 
Claim 1. A controlled release fertilizer granular composition, wherein the controlled release fertilizer granular composition comprises: 

a coating layer consisting essentially of an agglomeration of the water-soluble plant nutrient and a hydrogel, 
wherein a closed porosity of the coating layer is higher than a closed porosity of the core, wherein the core has a diameter of 1.5-4.0 mm, and a closed porosity of 0.05-3 %, 
wherein the coating layer has a thickness of 0.5-2.0 mm, and a closed porosity of 0.1-5 %,
wherein the core is completely coated by the coating layer, and wherein the fertilizer granular composition is capable of releasing the needed amount of nutrients to a plant based on plant growth stages.

REASONS FOR ALLOWANCE
Claims 1, 3-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art references do not teach nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “a coating layer consisting essentially of an agglomeration of the water-soluble plant nutrient and a hydrogel”.
Specifically, Kanagalingam et al (US 2018/0208519 A1) discloses a water-soluble plant nutrient that is urea in the core and in the coating (Fig. 1B, [0062]).  While Kanagalingam et al does teach using a binder in the core that is selected from a biodegradable starch based polymer, which reads on hydrogel, there is  [0138], the binder is not present in the coating. Although the combination of Kanagalingam et al and Rehberg et al (US 5,238,480) motivates adding the binder to the coating (thus adding hydrogel to the coating with the water-soluble plant nutrient), there is 
Moreover, the closest prior art, Liang et al (“Preparation and Properties of Coated Nitrogen Fertilizer with Slow Release and Water Retention”), teaches a urea fertilizer coating consisting of a homogenous powder made from a urea and cross-linking hydrogel (pg. 1392 [col. 2, para 2]; pg. 1393 [col. 1, para 2]) which is not synonymous or obvious over agglomerating individual particles of nutrient and hydrogel as claimed.
Therefore, the examiner finds the prior art references do not read on applicant’s combination of a coating limited to only an agglomeration of hydrogel and nutrient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McLaughlin et al (US 2018/0339951) teaches a mixing an insoluble nutrient that is elemental sulfur with hydrogel as an exterior coating for a fertilizer composition.
Böhlenius et al (“Effects of Direct Application of Fertilizers and Hydrogel on the Establishment of Poplar Cuttings”) teaches a starch-based biodegradable hydrogel and NPK fertilizer that is applied to soil, however the composition is not coated or used as a coating.
Guerrini et al (US 2020/0283601 A1) teaches hydrogel coatings for fertilizer are used to obtain slow release properties, but is silent on incorporating a water-soluble nutrient or other additives into the coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731